                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   GREENVILLE DIVISION


MICHELLE FRANKLIN
Individually and on Behalf of the Estate and
Wrongful Death Beneficiaries of Agnes Franklin                                                   PLAINTIFF

v.                                                        CIVIL ACTION NO. 3:18CV0196-NBB-JMV

GGNSC Southaven LLC, ET AL.                                                                   DEFENDANTS



                            ORDER STAYING CERTAIN PROCEEDINGS

        This case comes before the Court pursuant to L.U.CIV.R. 16(b)(1)(B). The rule provides that

                 [a] motion to remand . . . will stay the attorney conference and disclosure
                 requirements and all discovery not relevant to the remand . . . issue and
                 will stay the parties’ obligation to make disclosures pending the court’s
                 ruling on the [remand] motion[]. . . .

        Plaintiff filed a motion to remand [20], challenging whether this Court has subject-matter

jurisdiction over the case, on October 12, 2018. Prior to the filing of that motion, Defendants had filed a

motion to stay all non-arbitration related discovery [14] in connection with their motion to dismiss and for

leave to conduct arbitration related discovery [4] (currently pending before the district judge). Because

the Court must determine whether it has jurisdiction over this action before it addresses the arbitration issue,

Defendants’ motion to stay all non-arbitration related discovery [14] is hereby DENIED as premature.

However, the proceedings enumerated in Local Rule 16(b)(1)(B) are, nevertheless, STAYED pending a

decision on the motion to remand. Defendants may reurge their motion to stay all non-arbitration related

discovery in the event the motion to remand is denied.

        THIS, the 17th day of October, 2018.



                                                   /s/ Jane M. Virden
                                                   U. S. Magistrate Judge
